Citation Nr: 0908174	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  07-21 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date earlier than April 19, 2006 
for the award of a 100 percent rating for bronchitis.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel




INTRODUCTION

The Veteran had active military service from June 1966 to 
June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The Board notes that the Veteran requested a hearing before 
the Board in his June 2007 substantive appeal.  A hearing was 
scheduled for August 13, 2008 at the RO in Muskogee; however, 
the Veteran did not attend.  Under these circumstances, the 
Board finds that the Veteran has been afforded his right to a 
hearing and that his request to testify in person before the 
Board has been withdrawn.  See 38 C.F.R. §§ 20.700, 20.704 
(2008).


FINDINGS OF FACT

1.  Service connection for bronchitis was granted by a 
November 2005 rating decision and a 10 percent rating was 
assigned from September 28, 2001; the Veteran did not appeal.

2.  The Veteran filed an informal claim for an increased 
rating for his service-connected bronchitis on April 19, 
2006.

3.  Entitlement to a 100 percent rating for service-connected 
bronchitis was not factually ascertainable prior to April 19, 
2006.


CONCLUSION OF LAW

An effective date earlier than April 19, 2006 for the award 
of a 100 percent rating for bronchitis is not warranted.  38 
U.S.C.A. § 5110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.155, 
3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through a May 2006 notice letter, the RO 
notified the Veteran of the information and evidence needed 
to substantiate his claim.  By the May 2006 notice letter, 
the RO provided the general criteria for assigning effective 
dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  The Board also finds that the May 2006 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disability.  
Consequently, a remand of the effective date issue for 
further notification of how to substantiate the claim is not 
necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The Veteran's service treatment records 
(STRs) and personnel records have been obtained and 
associated with the claims file.  The Veteran identified the 
Oklahoma City VA Medical Center; Flynn Family Care Clinic, 
Inc.; Burow Clinic and Hospital; Culver Clinic of 
Chiropractic, PC; Hinton Clinic; and a Dr. I. as treatment 
providers.  Available records from those facilities were 
obtained.  Significantly, the Veteran has not otherwise 
alleged that there are any outstanding medical records 
probative of his claim on appeal that need to be obtained.  
Thus, VA has properly assisted the Veteran in obtaining any 
relevant evidence.

II.  Analysis

The Veteran was awarded service connection for bronchitis by 
a November 2005 rating decision effective September 28, 2001.  
On April 19, 2006, the Veteran filed a claim for, inter alia, 
an increased rating for his service-connected bronchitis.  
The Veteran was afforded a VA examination in connection with 
the claim in July 2006.  Later in July 2006, based on the 
results of the examination, the RO awarded an increase to 
100 percent effective April 19, 2006.  Thus, the RO assigned 
an effective date for the award of the 100 percent rating as 
the date of the receipt of the claim.  The Veteran disagrees 
with the effective date that was established in the July 2006 
rating decision.  In a February 2007 notice of disagreement, 
the Veteran contends that the effective date for the 
100 percent rating should be September 28, 2001.

In the April 2006 claim, the Veteran specifically requested 
that the RO "reevaluate" his service-connected bronchitis.  
The RO treated the April 2006 statement as a new, informal 
claim for an increased rating for service-connected 
bronchitis.  The April 2006 claim did not express 
disagreement with or a desire to contest the November 2005 
rating decision.  See 38 U.S.C.A. § 7105(b)(1); 38 C.F.R. 
§ 20.201; see also Gallegos v. Principi, 283 F.3d 1309, 1313-
14 (Fed. Cir. 2002) (upholding the requirement that a notice 
of disagreement must express "a desire for appellate 
review").  Thus the Board finds that the Veteran did not 
appeal the November 2005 rating decision and the only issue 
developed for appeal is the effective date of the July 2006 
award of a total rating.

Generally, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  See 38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2008); 38 C.F.R. § 3.400 (2008).  
An exception to that rule provides that the effective date of 
an award of an increase shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2), 38 C.F.R. 
§ 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125 
(1997).

Thus, when addressing the effective date for an award of 
increased compensation, the Board must determine when a claim 
for increased compensation was received, and when a factually 
ascertainable increase in disability occurred.  With respect 
to the first of these determinations, the Board notes that 
once a formal claim for VA benefits has been filed, a 
subsequent informal request for increase will be accepted as 
a claim.  38 C.F.R. § 3.155(c) (2008).  Generally, the 
informal claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a).

Additionally, VA or uniformed services medical records may 
form the basis of an informal claim for increased benefits 
where a formal claim for service connection has already been 
allowed.  38 C.F.R. § 3.157 (2008).  Under 38 C.F.R. 
§ 3.157(b)(1), the date of outpatient or hospital examination 
or date of admission to a VA or uniformed services hospital 
will be accepted as the date of receipt of a claim.  The 
provisions of this regulation apply only when such reports 
relate to examination or treatment of a disability for which 
service connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.  Otherwise, in the case of evidence from a private 
physician, date of receipt of any record or report will be 
accepted as the date of receipt of a claim.  38 C.F.R. 
§ 3.157(b)(2).

The record shows that the Veteran filed a claim for an 
increased rating that was received by the RO on April 19, 
2006.  The RO assigned the effective date for the award of 
the 100 percent rating for bronchitis as the date of receipt 
of the April 2006 claim.  There is no document of record that 
was received or dated earlier than April 19, 2006, that could 
be construed as a claim for an increased rating for 
bronchitis.  (Once a claim for compensation has been allowed 
or a claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in 
degree, receipt of certain treatment records, or the date of 
VA or uniformed services outpatient or hospital examination 
will be accepted as the date or receipt of a claim; however, 
there is no indication that such records exist in the 
Veteran's case, at least none after the November 2005 rating 
decision and before the April 2006 effective date already 
assigned.  38 C.F.R. § 3.157 (2008).)  The Veteran was 
therefore afforded the earliest possible effective date for 
the 100 percent rating unless it was factually ascertainable 
that an increase in disability had occurred within the year 
prior to the date of receipt of claim.  See 38 C.F.R. § 
3.400(o)(2).

The July 2006 VA examination is the only medical evidence of 
record pertaining to the claim for an increased rating for 
bronchitis.  No medical evidence was received or dated 
between April 2005 and April 2006 that had not been 
considered by the November 2005 rating decision.  Thus, it 
was not factually ascertainable that the Veteran's bronchitis 
had increased in disability within one year prior to April 
19, 2006.  Accordingly, because April 19, 2006 is the date of 
claim, the earliest possible effective date has been set for 
the 100 percent rating for bronchitis.  Consequently, an 
earlier effective date is not warranted and the appeal must 
be denied.

(The Board notes that the Veteran generally asserts that his 
bronchitis should have been rated as 100 percent disabling 
since he was awarded service connection and there should not 
have been a period of evaluation at 10 percent.  The above 
determination is based on the law pertaining to effective 
dates awarded in conjunction with an increased rating claim, 
which is what the Veteran filed on April 19, 2006.  Claims 
for increased ratings, or appeals of assigned effective dates 
do not allow for consideration of whether a prior final 
adjudication was erroneous.  Final decisions, such as the 
RO's November 2005 assignment of a 10 percent rating for 
bronchitis, will be accepted as correct unless there is clear 
and unmistakable error (CUE).  See 38 U.S.C.A. § 5109A 
(West 2002); 38 C.F.R. § 3.105 (2008).  If the Veteran 
believes that CUE was committed in the November 2005 
decision, he may file a claim on that basis with the RO.)


ORDER

Entitlement to an effective date earlier than April 19, 2006 
for the award of a 100 percent rating for bronchitis is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


